[cfms123116ex1026001.jpg]
FIRST AMENDMENT TO LEASE THIS FIRST AMENDMENT TO LEASE (this "Amendment") dated
as of July 25, 2016, by and between WAKEFIELD INVESTMENTS, INC., a Massachusetts
corporation having an address at P.O. Box 540, Wakefield, Massachusetts 01880
("Landlord") and CONFORMIS, INC., a Delaware corporation, having an address at
600 Research Drive, Wilmington, Massachusetts ("Tenant"). WITNESS ETH WHEREAS,
Landlord and Tenant entered into a Lease (the "Lease") dated as of August 20,
2014, for approximately 40,751 square feet of space in the building (the
"Building") known as 600 Research Drive, Wilmington, Massachusetts (the
"Existing Premises"); and WHEREAS, in accordance with Section 37 of the Lease,
Landlord has offered to lease to Tenant certain Offered Space, and Tenant has
elected to lease the Offered Space; and WHEREAS, Landlord and Tenant now
mutually desire (i) to increase the size of the Premises by adding approximately
18,223 rentable square feet of adjacent space to the Existing Premises and
currently occupied by Surveillance Specialties, LTD., d/b/a Securadyne
Northeast, (the "Prior Tenant"), and (ii) to adjust the rent and other charges
payable under the Lease. NOW, THEREFORE, in consideration of the foregoing, and
for other good and valuable consideration, each to the other paid, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
agree as follows: 1. Recitals. The Initial Term of the Lease commenced on April
1, 2015 and will expire at 11:59 PM on July 31, 2022. Tenant's sole right and
option to extend or renew the term of the Lease beyond July 31, 2022 is as
provided in Section 36 of the Lease. 2. Expansion of Premises. Effective as of
the Expansion Date (defined in Section 3(b) below), the Premises demised under
the Lease will be increased in size by adding to the Existing Premises the
adjacent space (the "Expansion Space"), containing approximately 18,223 rentable
square feet and shown on Exhibit A-3, attached hereto), and all references to
the "Premises" in the Lease shall refer to both the Existing Premises and the
Expansion Space. From and after the Expansion Date, the Premises will contain
58,974 rentable square feet of space. The Expansion Space is the same space
leased by Securadyne Northeast through February 28, 2017 (the "Prior Tenant
Expiration Date"). 3. Condition of Space. (a) Tenant currently occupies the
Existing Premises and is familiar with the condition thereof and of the common
facilities. Except as expressly provided below, Tenant is leasing the Expansion
Space in its current AS IS condition, without any representation or warranty by
Landlord. Tenant has had an opportunity to inspect the Expansion Space and is
fully aware of the condition of the Expansion Space and has detennined that the
same is suitable for Tenant's continued business operations. Notwithstanding the
foregoing, Landlord agrees that on the Expansion Date (as defined below), the
Building systems that serve



--------------------------------------------------------------------------------



 
[cfms123116ex1026002.jpg]
the Expansion Space, and all dock doors, levelers and windows in the Expansion
Space will be in good working order and condition. (b) The "Expansion Date" will
be the later to occur of (i) March l, 2017, or (ii) the date on which Landlord
tenders exclusive possession of the Expansion Space to Tenant, (1) free and
clear of all tenants and other occupants, (2) broom clean, vacant and with all
personal property of any other tenant or occupancy removed, and (3) otherwise in
the condition described in Section 3(a) above. From and after the Expansion
Date, the Expansion Space shall be part of the Premises for the then-remaining
Term of the Lease. Landlord agrees not to extend or renew the lease of the Prior
Tenant beyond the Prior Tenant Expiration Date, and Landlord shall use
commercially reasonable efforts (which may include the filing and prosecution of
a summary process action) to recover possession of the Expansion Space following
the Prior Tenant Expiration Date (the "Landlord Action"). Notwithstanding the
foregoing, (x) in the event that the Expansion Date does not occur by March I ,
2017, then Tenant shall be entitled to a rent credit equal to one-half (V2)
day's Basic Rent for the Expansion Space for each day after March 1, 2017 until
April 30, 2017 that the Expansion Date does not occur; and (y) in the event that
the Expansion Date does not occur on or before May l, 2017, then Tenant shall be
entitled to a rent credit equal to one (l) day's Basic Rent for the Expansion
Space for each day after May l, 2017 and until the Expansion Date or the date of
termination of the Amendment that the Expansion Date does not occur; and (z) if
the Expansion Date does not occur on or before to June 30, 2017 (as the same may
be extended, the "Outside Date"), then Tenant may elect to terminate this
Amendment by a written termination notice to Landlord, which notice shall be
given (if at all) prior to the Expansion Date and no later than seven days after
the Outside Date, as the same may have been extended (time being of the
essence). If Landlord has commenced eviction proceedings against the Prior
Tenant, the Outside Date shall extended for up to 180 days after the date on
which Landlord commenced eviction proceedings (but in any event, Tenant may not
exercise such termination right after the Expansion Date). Each of the foregoing
delivery deadlines shall be extended for any period of time during which
Landlord is prevented from tendering possession by reason of force majeure
(which shall not include any holdover by the Prior Tenant) or by any act or
omission of Tenant. If Tenant gives such a termination notice and the Expansion
Date does not occur on or before the thirtieth (301h) day after Landlord
receives such termination notice, then this Amendment will terminate and neither
party shall have any further liability or obligation to the other party with
respect to the Expansion Space. If the Expansion Date does occur on or before
such thirtieth (301h) day, then such termination notice shall be void and
without force or effect and Tenant shall have no right to terminate this
Amendment pursuant to this Section 3(b). The rent abatement and termination
rights described above, shall constitute Tenant's sole and exclusive remedies
for Landlord's failure to so tender possession of the Expansion Space as
provided in this Amendment; provided that the foregoing shall not be construed
to release Landlord from its obligation to use commercially reasonable efforts
to recover possession of the Expansion Space. 4. Rent. Etc. (a) From the date
hereof through the expiration of the Initial Term, Tenant shall continue to pay
all Basic Rent and Additional Rent due under the Lease with respect to the
Existing Premises as and when the same comes due. With respect to the period
commencing on the Expansion Date (provided that, if the Expansion Date is other
than the first day of a calendar month, then Basic Rent for the partial month in
which the Expansion Date occurs shall be payable at the same rate applicable to
the first full calendar month albeit on a pro Schelzi/arnend I Confonnis v4.doc
2



--------------------------------------------------------------------------------



 
[cfms123116ex1026003.jpg]
rata basis calculated based on the number of days for which Basic Rent is
payable for the Expansion Space in such partial month), and in addition to the
Basic Rent payable with respect to the Existing Premises, Tenant shall pay Basic
Rent for the Expansion Space as follows: Period Expansion Lease Year l Expansion
Lease Year 2 Expansion Lease Year 3 Expansion Lease Year 4 Expansion Lease Year
5 and thereafter until the expiration of the Initial Term Annual Basic Rent
$191,341.50 $195,897.25 $200,453.00 $205,008.75 $209,564.50 Monthly Installments
$15,945.13 $16,324.77 $16,704.42 $17,084.06 $17,463.71 Basic Rent/RSF $10.50
$10.75 $11.00 $11.25 $11.50 As used in this Amendment, "Expansion Lease Year l"
shall commence on the Expansion Date and continue through the day preceding the
first anniversary of the Expansion Date (or, if the Expansion Date is not the
first day of a calendar month, then continuing through the last day of the
calendar month in which such first anniversary occurs), and each subsequent
Expansion Lease Year shall commence as of the day immediately after the
expiration date of the prior Expansion Lease Year and continue through the day
preceding the anniversary of the commencement date of such Expansion Lease Year.
(b) With respect to the period commencing on (and continuing after) the
Expansion Date, (i) "Tenant's Share" shall be 58.82%, (ii) Tenant shall be
responsible for the cost of all utilities and services provided to the Expansion
Space, as provided in Section IO of the Lease, and (iii) Tenant shall be
entitled to the non-exclusive use, in common with others from time to time
entitled thereto, of fifty-five (55) parking spaces (based on 3.0 spaces per
1,000 square feet of rentable area in the Expansion Space), in addition to those
referenced in Section 2 of the Lease. 6. Security Deposit. Landlord currently
holds a Security Deposit in the amount of One Hundred Twenty Thousand and 00/100
Dollars ($120,000.00) in the form of a Letter of Credit. 7. Notices. The address
of Langer & McLaughlin, LLP set forth in Section 26 of the Lease is hereby
deleted and replaced with the following: 535 Boylston Street, Boston, MA 02116.
8. Representations. (a) As a material inducement to Landlord entering into this
Amendment, Tenant certifies to Landlord that as of the date hereof: (i) the
Lease, as modified hereby, contains the entire agreement between the parties
hereto relating to the Premises and that there are no other agreements between
the parties relating to the Premises, the Lease or the Building which are not
contained or referred to herein or in the Lease; (ii) to the best of Tenant's
knowledge, Landlord is not in default in any respect in any of the terms,
covenants and conditions of the Lease; (iii) Tenant has not assigned its
interest in the Lease or sublet all or any portion of the Premises; (iv)
Landlord has performed all work in or to the Premises to have been
Schelzi/arru:nd I Conformis v4 doc 3



--------------------------------------------------------------------------------



 
[cfms123116ex1026004.jpg]
performed by Landlord under the Lease, and Tenant has no existing setoffs,
counterclaims or defenses against Landlord under the Lease; and (v) Tenant is
not, and the performance by Tenant of its obligations hereunder shall not render
Tenant, insolvent within the meaning of the United States Bankruptcy Code, the
Internal Revenue Code or any other applicable law, code or regulation. (b)
Landlord certifies to Tenant that as of the date hereof: (i) the Lease, as
modified hereby, contains the entire agreement between the parties hereto
relating to the Premises and that there are no other agreements between the
parties relating to the Premises, the Lease or the Building which are not
contained or referred to herein or in the Lease, (ii) to the best of Landlord's
knowledge as of the date hereof, Tenant is not in default in any respect in any
of the terms, covenants and conditions of the Lease; and (iii) Tenant has paid
Annual Basic Rent and Additional Rent billed through July 31, 2016. 9. Brokers.
Landlord and Tenant each mutually covenant, represent and warrant to the other
that it has had no dealings or communications with any broker or agent in
connection with this Amendment, other than Newmark Grubb Knight Frank and
Cushman & Wakefield of Massachusetts (collectively, the "Broker"), and each
covenants and agrees to pay, hold harmless and indemnify the other from and
against any and all cost, expense (including reasonable attorneys' fees) or
liability for any compensation, commission or charges to any broker or agent
(other than the Broker) claiming through the indemnifying party with respect
hereto. Pursuant to a separate agreement, Landlord shall pay the Broker all
commissions payable to the Broker in connection with this Amendment or the
Expansion Space. 10. Corporate Action. Each of Landlord and Tenant represents
and warrants to the other that it has taken all necessary corporate, partnership
or other action necessary to execute and deliver this Amendment, and that this
Amendment constitutes the legally binding obligation of the representing party,
enforceable in accordance with its terms. Each of Landlord and Tenant further
represents and warrants to the other that it has full and complete authority to
enter into and execute this Amendment and acknowledges that the other party is
relying upon the representing party's representation of its authority to execute
this Amendment and the representing party shall save and hold the other party
harmless from any claims or damages, including reasonable attorneys' fees,
arising from the representing party's misrepresentation of its authority to
enter into and execute this Amendment. 11. Countemarts. This Amendment may be
executed in one or more counterparts, and by different parties hereto on
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties
acknowledge and agree that this Amendment may be executed via facsimile or .pdf
format (including computer-scanned or other electronic reproduction of the
actual signatures) and that delivery of a facsimile or other signature by
electronic or physical means shall be effective to the same extent as delivery
of an original signature. Notwithstanding the foregoing, originally signed
documents shall be provided upon either party's request. Scllelzilamend I
Conformis v4 doc 4



--------------------------------------------------------------------------------



 
[cfms123116ex1026005.jpg]
12. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Lease. As amended hereby, the Lease is ratified
and confirmed and declared to be in full force and effect. [Text ends here]
Schclzi/amend I Conformis v4.doc 5



--------------------------------------------------------------------------------



 
[cfms123116ex1026006.jpg]
IN WITNESS WHEREOF, parties have set their respective hands as of the date first
above written. ( Schclzi/:unend I Confonnis v4.doc ~~7'-- Title: President
Hereunto duly authorized TENANT: ::NFO&d~ 6 Name: Paul Weiner Title: Chief
Financial Officer Hereunto duly authorized



--------------------------------------------------------------------------------



 
[cfms123116ex1026007.jpg]
EXHIBIT A-3 Expansion Space -- T ·. ....J .-. . - Schelzi/amcml I Confonnis
v4.doc 7



--------------------------------------------------------------------------------



 